

116 S466 IS: Protecting Americans with Pre-existing Conditions Act of 2019
U.S. Senate
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 466IN THE SENATE OF THE UNITED STATESFebruary 13, 2019Mr. Warner (for himself, Mr. Cardin, Mrs. Shaheen, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide that certain guidance related to waivers for State innovation under the Patient
			 Protection and Affordable Care Act shall have no force or effect.
	
 1.Short titleThis Act may be cited as the Protecting Americans with Pre-existing Conditions Act of 2019. 2.Providing that certain guidance related to waivers for State innovation under the Patient Protection and Affordable Care Act shall have no force or effectBeginning April 1, 2019, the Secretary of Health and Human Services and the Secretary of the Treasury may not take any action to implement, enforce, or otherwise give effect to the guidance entitled State Relief and Empowerment Waivers (83 Fed. Reg. 53575 (October 24, 2018)), and the Secretaries may not promulgate any substantially similar guidance or rule.